Citation Nr: 1443417	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35, prior to September 15, 2010. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from July 1970 to February 1972. He died on September [redacted], 2002. The appellant is his son. The Veteran's spouse is the appellant's mother, but also died in June 2014. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2012, the appellant testified before the undersigned at a Board hearing. A copy of the transcript has been reviewed and is associated with the file. 


FINDINGS OF FACT

1. The Veteran's spouse was awarded entitlement to dependency and indemnity compensation (DIC) and basic eligibility to DEA benefits in August 2010 with an effective date of June 1, 2010. 

2. The appellant reached his 26th birthday in July 2009, which was before DEA benefits were granted. 




CONCLUSION OF LAW

The criteria for eligibility to educational benefits under 38 U.S.C., Chapter 35, prior to September 15, 2010, have not been met. 38 U.S.C.A. §§ 3452, 3462, 3500, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 21.3021, 21.3040, 21.3041, 21.7044 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

When an application for education benefits is received, VA has notice and assistance requirements under applicable law except when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefit. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.1031, 21.1032 (2013). Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary. See Mason v. Principi, 16 Vet. App. 129 (2002).

Legal Criteria and Analysis

The appellant contends he should be eligible for DEA benefits prior to September 15, 2010.  In his application, he stated that he was in college from August 2003 to May 2008 and received a B.S. degree.  His birth date was also listed.  At the October 2012 Board hearing, the appellant stated that his brothers were granted DEA benefits, but that he was not; he explained that he knew one brother was out of college when he applied for benefits.  The appellant indicated that he only found out his brothers had received benefits in September 2011, and applied as soon as he learned that information.  He explained he was then told he could only use benefits for future schooling, although he was already done with school. 

The evidence of record shows the Veteran died in September 2002. On August 16, 2010, after the Veteran's spouse reopened a claim for benefits, the RO granted service connection for the cause of the Veteran's death and basic eligibility to DEA benefits was established with an effective date of June 1, 2010 (see also September 20, 2011 notice to the Veteran's spouse). At the time of the effective date, the appellant was already 26 years old.

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has died of a service-connected disability. 38 U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021(a)(1)(i) (2013). However, the period for eligibility of DEA benefits ends on the child's 26th birthday. 38 C.F.R. § 21.3041(b) (2013).

In certain situations, benefits may be extended beyond a child's 26th birthday, but generally not past his 31st birthday. 38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. §§ 21.3040(d), 21.3041(g), (h) (2013). These provisions apply in situations where a claimant is already in receipt of Chapter 35 educational assistance benefits and is pursuing their education but needs an extension or when the claimant is participating in military service. 38 C.F.R. § 21.3041(g), (h). 

The appellant, the Veteran's son, had reached his 26th birthday before the date that basic eligibility under 38 U.S.C. Chapter 35 was established, and is not eligible for DEA. Further, he is also now over the age of 31. His application was clearly received subsequent to the basic delimiting date of his 26th birthday; entitlement was not established until after his 26th birthday. 

The Privacy Act prohibits VA from disclosing the circumstances of why another sibling was eligible for benefits.  The reasons for nondisclosure of this information were explained to the appellant at the Board hearing and his representative indicated she understood.  In any event, the appellant's eligibility for benefits is established through his own circumstances, and not through a sibling's.

The Board is sympathetic to the appellant's position and the contentions he has advanced in support of his claim, but the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 DEA benefits are clear and specific. As the disposition of this claim is based on the law, and not the facts of the case, DEA benefits under 38 U.S.C. Chapter 35, prior to September 15, 2010, are not warranted based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to eligibility for DEA benefits under 38 U.S.C. Chapter 35, prior to September 15, 2010, is denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


